                                IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH


          AQUATHERM, LLC; CORNERSTONE                           MEMORANDUM DECISION AND
          TECHNOLOGIES, LLC; STAG II                            ORDER GRANTING MOTION FOR
          LINDON, LLC; STAG INDUSTRIAL,                         SUMMARY JUDGMENT
          INC.; and VIVINT, INC.,
                                                                Case No. 2:16-cv-01097-DN
                                 Plaintiffs,
                                                                District Judge David Nuffer
          v.

          CENTIMARK CORPORATION,

                                 Defendant.


               Defendant CentiMark Corporation (“CentiMark”) has filed a motion (“Motion”) 1 for

      summary judgment under Fed. R. Civ. P. 56(a) against Plaintiffs Aquatherm LLC, Cornerstone

      Technologies LLC, and Vivint Inc. (collectively, “Tenants”) and Plaintiffs Stag II Lindon LLC

      and Stag Industrial Inc. (collectively, “Stag”). Because there is no genuine dispute as to any

      material fact and CentiMark is entitled to judgment as a matter of law, the Motion is

      GRANTED.




      1
        Defendant CentiMark Corporation’s Motion for Summary Judgment re: Time and Contract Barred Claims
      (“Motion”), docket no. 28, filed June 5, 2018; see Plaintiffs Aquatherm LLC, Stag II Lindon, and Stag Industrial
      Inc.’s Response in Opposition to Defendant’s Motion for Summary Judgment (“Liberty’s Response”), docket
      no. 32, filed August 6, 2018; Plaintiffs Cornerstone Technologies LLC and Vivint Inc.’s Response in Opposition to
      Defendant CentiMark Corporation’s Motion for Summary Judgment re: Time and Contract Barred Claims
      (“Hartford and Travelers’ Response”), docket no. 33, filed August 6, 2018; Defendant CentiMark Corporation’s
      Reply to Plaintiffs Cornerstone Technologies LLC and Vivint Inc.’s Opposition to Motion for Summary Judgment,
      docket no. 36, filed August 30, 2018; Defendant CentiMark Corporation’s Reply to Plaintiffs Aquatherm, Stag II
      Lindon, and Stag Industrial Inc.’s Opposition to Motion for Summary Judgment, docket no. 37, filed August 30,
      2018; Plaintiffs Cornerstone Technologies LLC and Vivint Inc.’s Joinder in Plaintiffs Aquatherm LLC, Stag II
      Lindon and Stag Industrial Inc.’s Response in Opposition to Defendant CentiMark Corporation’s Motion for
      Summary Judgment, docket no. 48, filed October 23, 2018; see also Index to Exhibits on Motion for Summary
      Judgment, docket no. 35, filed August 30, 2018.




elm
                                UNDISPUTED MATERIAL FACTS

         Based on the record and evidence presented, there is no genuine dispute as to any of the

following material facts.

         Stag owned a commercial building complex in Lindon, Utah, portions of which—referred

to as buildings 2 and 2.5—were leased to the Tenants. 2 On September 10, 2013, Stag entered an

agreement (“Agreement”) with CentiMark, a general roofing contractor, to perform work on the

roof of the complex, including buildings 2 and 2.5. 3 Among other things, the Agreement states:

         § 5.5    Unless specifically precluded by the Owner’s property insurance policy,
                  the Owner and Contractor waive all rights against (1) each other and any
                  of their subcontractors, suppliers, agents and employees, each of the other;
                  and (2) the Owners Consultant, Owners Consultant’s consultants and any
                  of their agents and employees, for damages caused by fire or other causes
                  of loss to the extent covered by property insurance or other insurance
                  applicable to the Work.
         ....
         § 6.2    THE WORK
                  The term “Work” means the construction and services required by the
                  Contract Documents, and includes all other labor, materials, equipment
                  and services provided, or to be provided, by the Contractor to fulfill the
                  Contractor’s obligations.
         ....
         § 8.3 SUPERVISION AND CONSTRUCTION PROCEDURES
         § 8.3.1 The Contractor shall supervise and direct the Work, using the Contractor’s
                 best skill and attention. The Contractor shall be solely responsible for and
                 have control over construction means, methods, techniques, sequences,
                 and procedures, and for coordinating all portions of the Work.
         ....
         § 8.5 WARRANTY
                 The Contractor warrants to the Owner and Owners Consultant that:
                 (1) materials and equipment furnished under the Contract will be new and
                 of good quality unless otherwise required or permitted by the Contract
                 Documents; (2) the Work will be free from defects not inherent in the



2
 See Deposition of David Barker (“Barker Deposition”), at 96, docket no. 28-3, filed June 5, 2018; Complaint ¶ 22,
docket no. 2-2, filed October 26, 2016. Buildings 2 and 2.5 are also sometimes referred to, respectively, as
buildings E and F. See Liberty’s Response, supra note 1, ¶¶ 3-4, at 8.
3
  Standard Form of Agreement Between Owner and Contractor for a Residential or Small Commercial Project
(“Agreement”), at 3, docket no. 28-4, filed June 5, 2018; see Motion, supra note 1, ¶¶ 4, 9, 21-22, 27, at 5-9.



                                                                                                                  2
                     quality required or permitted; and (3) the Work will conform to the
                     requirements of the Contract Documents.
            ....
            § 8.12 INDEMNIFICATION
                    To the fullest extent permitted by law, the Contractor shall indemnify and
                    hold harmless the Owner, Owners Consultant, Owners Consultant’s
                    consultants and agents and employees of any of them from and against
                    claims, damages, losses and expenses, including but not limited to
                    attorneys’ fees, arising out of or resulting from performance of the Work,
                    provided that such claim, damage, loss or expense is attributable to bodily
                    injury, sickness, disease or death, or to injury to or destruction of tangible
                    property (other than the Work itself), but only to the extent caused by the
                    negligent acts or omissions of the Contractor, a subcontractor, anyone
                    directly or indirectly employed by them or anyone for whose acts they
                    may be liable, regardless of whether or not such claim, damage, loss or
                    expense is caused in part by a party indemnified hereunder.
            ....
            § 17.2. WARRANTY. Notwithstanding any provisions to the contrary, the only
                    warranties and guarantees to be provided are CentiMark Corporation Non-
                    Prorated Limited Roof Warranty, incorporated by this reference and
                    attached hereto in sample form as part of Exhibit A. During the warranty
                    time periods, set forth in CentiMark’s Proposal attached hereto as
                    Exhibit A, all issues relating to the warranty and guarantee of Contractor’s
                    Work shall be governed by the terms and conditions of said Warranty. 4

The warranty referenced in § 17.2 (“Warranty”) of the Agreement states:

            I.       WHAT THIS WARRANTY COVERS:
                     (a) CentiMark . . . warrants to the Purchaser ONLY that CentiMark
                         will repair any leaks resulting from defects in the materials or
                         workmanship in the roof services (services) performed by
                         CentiMark, to the building noted above, for the period of time,
                         noted above, from the Warranty Date. . . .
            ....
            IV.      EXCLUSIVITY OF WARRANTY AND LIMITATION OF
                     REMEDIES:
                     (a) CENTIMARK EXPRESSLY DISCLAIMS ALL EXPRESS
                         OR IMPLIED WARRANTIES INCLUDING THE
                         WARRANTIES OF MERCHANTABILITY AND FITNESS
                         FOR A PARTICULAR PURPOSE OR ANY OTHER
                         IMPLIED WARRANTY. THIS EXPRESS LIMITED
                         WARRANTY CONTAINS THE SOLE AND EXCLUSIVE
                         WARRANTY AND REMEDY OF PURCHASER AGAINST


4
    Agreement, supra note 3, §§ 5.5, 6.2, 8.3, 8.3.1, 8.5, 8.12, 17.2, at 4, 6-8, 12.



                                                                                                     3
                              CENTIMARK. THERE IS NO EXPRESS WARRANTY
                              OTHER THAN THAT STATED IN THIS WARRANTY.
                    (b)       This Warranty does not cover, and in no case shall CentiMark be
                              liable for, any special, incidental or consequential damages based
                              on breach of warranty, breach of contract, negligence, strict
                              liability, tort or other legal theory. . . . Incidental and consequential
                              damages shall not be recoverable even if the remedies or actions
                              provided herein are determined to have failed of their essential
                              purposes.
                    ....
           V.       TIME LIMIT FOR BRINGING SUIT:
                    ANY ACTION BY PURCHASER, TO ENFORCE ANY CLAIMS
                    AGAINST CENTIMARK, MUST BE COMMENCED WITHIN
                    ONE (1) YEAR FROM THE DATE THAT A DEFECT IN
                    MATERIALS OR WORKMANSHIP, OR OTHER BREACH OR
                    ANY OTHER CLAIM IS DISCOVERED OR REASONABLY
                    SHOULD HAVE BEEN DISCOVERED.
           VI.      MISCELLANEOUS:
                    ....
                    (c)  This Warranty Agreement is understood to be the complete and
                         exclusive warranty agreement between the Purchaser and
                         CentiMark, superseding all prior agreements, whether oral or
                         written, and all other communications between the parties relating
                         to the subject matter of this Warranty. . . . 5

           CentiMark began the Work in or about October 2013. 6 According to Stag, performance of

the Work “required [CentiMark] to manipulate, move, and reinstall . . . existing heating cables,”

which a third-party had previously installed on the roof. 7 CentiMark completed the Work by no

later than March 9, 2014. 8




5
  Id. at 62; see Non-Prorated Limited Roof Warranty – Acrylic Systems and Roof Coatings, at 10, 12, docket
no. 28-7, filed June 5, 2018; Barker Deposition, supra note 2, at 70-71, 73-76 Motion, supra note 1, ¶ 24, at 8.
6
    See Weekly Timesheets, at 1, docket no. 32-4, filed August 6, 2018.
7
    Complaint, supra note 2, ¶ 28; see id. ¶ 25.
8
  Liberty’s Response, supra note 1, ¶ 6, at 8; see Complaint, supra note 2, ¶ 32 (indicating that CentiMark
“completed its work” “[a]bout three months” before the fire); Barker Dep., supra note 2, at 65; Weekly Timesheets,
supra note 6, at 17. Although Stag and the Tenants argue that, “by all accounts, [CentiMark] had not fully completed
its work on the roof by the time the fire occurred,” there is no evidence to support this assertion. Liberty’s Response,
supra note 1, at 17-18.




                                                                                                                       4
            On March 18, 2014, a fire occurred on the roof of the building complex. 9 The fire was

confined to buildings 2 and 2.5. 10 Following an investigation, the fire department issued a report

on or about April 9, 2014, tracing the origin of the fire “to the location [on the roof] where the

heat-tape was run down the inside of the . . . drain pipe inside the wall between buildings 2

and 2.5.” 11 According to the report, CentiMark’s “act of removing the old heat-tape to fix the

gutter and then re-installing the same old heat-tape back into the gutter may have damaged the

old heat-tape enough to cause a short-circuit and started a fire.” 12

            Stag and the Tenants submitted claims to their respective insurers—American Economy

Insurance Co., Travelers Property Casualty Co., Liberty Mutual Insurance Co., and Hartford Fire

Insurance Co. (collectively, the “Insurers”)—for damages resulting from the fire. 13 The Insurers

conducted their own investigations regarding the cause of the fire in March and April 2014. 14 At

that time they learned that “roof repairs [by CentiMark] had been ongoing for three to four weeks

prior to the fire,” and that there were “blue sparks coming from the heat tape in the rain gutter”

when the fire occurred. 15 The Insurers ultimately made substantial payments to Stag and the

Tenants based on their insurance claims. 16 There is no evidence that either Stag or the Tenants




9
    Motion, supra note 1, ¶ 10, at 6; Liberty’s Response, supra note 1, ¶¶ 1-2, at 8.
10
     Liberty’s Response, supra note 1, ¶ 1, at 8.
11
     Motion, supra note 1, ¶ 16, at 6; see id. ¶ 17, at 7.
12
     Exhibit E, at 39, docket no. 28-5, filed June 5, 2018.
13
     Complaint, supra note 2, ¶ 40.
14
     See Exhibit E, supra note 12, at 2-10; see also Motion, supra note 1, ¶¶ 13-19, at 6-7.
15
     Exhibit E, supra note 12, at 4-6.
16
  Complaint, supra note 2, ¶ 41. There is no evidence that any payment the Insurers made to Stag or the Tenants
was subject to a reservation of rights. There is also no evidence that the Insurers ever disputed that any damage
resulting from the fire for which they made payments was covered by the applicable insurance policies.




                                                                                                                    5
incurred any damages from the fire for which the Insurers have not fully compensated them. 17

Stag and the Tenants admit that they have been “made whole by the respective insurance

payments from their insurers.” 18

           On September 19, 2016, the Insurers, in the name of Stag and the Tenants, commenced

this subrogation action against CentiMark for (1) negligence, (2) breach of contract, (3) breach of

warranty, (4) negligent misrepresentation, and (5) contractual indemnification. 19 The last three of

these five claims are brought in the name of Stag only. 20

                                                   DISCUSSION

           Summary judgment is appropriate if “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” 21 A dispute is “genuine” if “there is

sufficient evidence on each side so that a rational trier of fact could resolve the issue either

way.” 22 A fact is “material” if “it is essential to the proper disposition of [a] claim.” 23 In ruling on

a motion for summary judgment, the evidence and all reasonable inferences are viewed in the

light most favorable to the nonmoving party. 24




17
     Motion, supra note 1, ¶¶ 29-31, at 10; see Complaint, supra note 2, ¶ 43.
18
     Complaint, supra note 2, ¶ 43.
19
     Motion, supra note 1, ¶ 11, at 6; Complaint, supra note 2, ¶ 1.
20
     See Complaint, supra note 2, at 9-10.
21
   FED. R. CIV. P. 56(a). The parties repeatedly cite to and rely on Utah law to describe the standard for summary
judgment. See, e.g., Motion, supra note 1, at 10-11; Liberty’s Response, supra note 1, at 10; Hartford and Travelers’
Response, supra note 1, at 9-10. The summary judgment standard is a procedural issue, and federal law governs
procedural issues in diversity cases. Accordingly, federal law, not Utah law, governs the standard for summary
judgment in this diversity case.
22
     Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998).
23
     Id.
24
     Id.




                                                                                                                    6
           CentiMark seeks summary judgment dismissing all claims with prejudice based on

Section 5.5 of the Agreement, the Warranty, and Utah Code § 78B-2-225. 25 Because CentiMark

is entitled to judgment as a matter of law under Section 5.5 and § 78B-2-225, this Memorandum

Decision and Order does not address CentiMark’s arguments regarding the Warranty.

           CentiMark is entitled to judgment under Section 5.5 of the Agreement.

           The Tenants’ breach-of-contract claim and all of Stag’s claims fail as a matter of law

based on Section 5.5 of the Agreement, which reads:

           Unless specifically precluded by the Owner’s property insurance policy, the
           Owner and Contractor waive all rights against . . . each other . . . for damages
           caused by fire or other causes of loss to the extent covered by property insurance
           or other insurance applicable to the Work. 26

The plain language of Section 5.5 is complete, clear, and unambiguous. 27 This section waives the

parties’ claims for all fire damage covered by any insurance applicable to the Work. 28

           There is no evidence that any property insurance policy “specifically preclud[es]” the

waiver set forth in Section 5.5. 29 It is undisputed that Stag’s and the Tenants’ insurance policies

applied to the Work and covered all damages that the Insurers now seek to recover. 30 Indeed, the



25
  The parties repeatedly quibble over whether § 78B-2-225 is a statute of limitations or a statute of repose. It is
both. See Craftsman Builder’s Supply, Inc. v. Butler Mfg. Co., 1999 UT 18 ¶¶ 26-27, 974 P.2d 1194. However, this
Memorandum Decision and Order only addresses the statute’s limitations aspect.
26
     See supra note 3.
27
  The plain language of Sections 5.1–5.4 of the Agreement is also unambiguous and, in any event, there is no
genuine issue of material fact regarding it for purposes of the Motion. Although Stag and the Tenants argue that
“CentiMark’s failure to secure appropriate insurance . . . may be sufficient to preclude summary judgment,” there is
no evidence that CentiMark failed to do so. Liberty’s Response, supra note 1, at 26.
28
  Section 5.5’s waiver is materially different from the waiver at issue in Hemingway v. Construction by Design
Corp., 2015 UT App 10, 342 P.3d 1135, which only applied to damages covered by a specific kind of insurance.
Hemingway, 2015 UT App 10 ¶¶ 2, 9 n.4. In contrast, Section 5.5’s waiver applies to damages covered by any
“insurance applicable to the Work.”
29
     See Barker Deposition, supra note 2, at 61.
30
  See supra notes 16-18 and accompanying text. Stag and the Tenants admit that their insurance policies applied to
the Work. See Liberty’s Response, supra note 1, at 27. There is no evidence that this insurance did not cover their



                                                                                                                      7
Insurers are only seeking to recover “[t]o the extent of and . . . the amount of their respective

payments and pursuant to their respective insurance policies.” 31 Accordingly, Section 5.5’s

waiver applies, and CentiMark is entitled to judgment as a matter of law on all of Stag’s claims

and also on the Tenants’ breach-of-contract claim.

               CentiMark is entitled to judgment under Utah Code § 78B-2-225.

           Utah Code § 78B-2-225(3)(b) is a Utah statute limiting actions arising out of

improvements to real property. It requires negligence-based actions against a “provider” to “be

commenced within two years from the earlier of the date of discovery of a cause of action or the

date upon which a cause of action should have been discovered through reasonable diligence.” 32

A “provider,” for purposes of this statute, is “any person contributing to, providing, or

performing studies, plans, specifications, drawings, designs, value engineering, cost or quantity

estimates, surveys, staking, construction, and the review, observation, administration,

management, supervision, inspections, and tests of construction for or in relation to an

improvement.” 33 An “improvement” is “any building, structure, infrastructure, road, utility, or

other similar man-made change, addition, modification, or alteration to real property.” 34




damages resulting from the Work. There is also no evidence that any damages were caused by activities unrelated to
the Work. While CentiMark may not have been hired specifically to work on the heat tape/cables, Stag and the
Tenants admit that performance of the Work “required [CentiMark] to manipulate, move, and reinstall the existing
heating cables.” Complaint, supra note 2, ¶ 28; see also Deposition of Canaan Sanchez, at 54-55, docket no. 33-2,
filed August 6, 2018. They also admit that “[t]he damages, losses, expenses and attorneys’ fees” they are presently
seeking to recover “arose from the work performed by CentiMark.” Complaint, supra note 2, ¶ 84.
31
     Complaint, supra note 2, ¶ 42.
32
     UTAH CODE § 78B-2-225(3)(b).
33
     Id. § 78B-2-225(1)(f).
34
     Id. § 78B-2-225(1)(d) (emphasis added).




                                                                                                                  8
            Stag and the Tenants argue that the term “improvement” does not encompass “pre-

existing structure[s].” 35 Their argument is inconsistent with the plain language of the statute,

which states, without qualification, that an improvement includes “any” building or structure.

While Stag and the Tenants cite various cases to argue otherwise, many of those cases concern

entirely distinct statutes and issues. 36 And language from others is taken out of context. 37

            As a matter of law, buildings 2 and 2.5 of Stag’s building complex fall within the

statutory definition of an “improvement.” It is undisputed that they are buildings or structures.

Also, as a matter of law, CentiMark falls within the statutory definition of a “provider.” The

undisputed evidence shows that CentiMark contributed to construction—repairing and replacing

roofing—for or in relation to buildings 2 and 2.5. The Agreement repeatedly describes the Work

as construction. 38 There is no evidence that this construction was performed for any purpose

other than in relation to an improvement (i.e., buildings 2 and 2.5). 39 Accordingly, the limitations

period of Utah Code § 78B-2-225(3)(b) applies to Stag and the Tenants’ negligence and negligent

misrepresentation claims.

            “[I]n cases not involving allegations of concealment, inquiry notice on the part of the

plaintiff is enough to trigger the running of the limitations period.” 40 Because there is no




35
     Liberty’s Response, supra note 1, at 15.
36
   See, e.g., Coleman v. Dillman, 624 P.2d 713 (Utah 1981) (statute of frauds); Total Restoration, Inc. v. Merritt,
2014 UT App 258, 338 P.3d 836 (mechanic’s lien statute); All Clean, Inc. v. Timberline Props., 2011 UT App 370,
264 P.3d 244 (same); Daniels v. Deseret Fed. Sav. & Loan Ass’n, 771 P.2d 1100 (Utah Ct. App. 1989) (same).
37
  See, e.g., Thelin v. NuTone, LLC, No. 2:11-cv-1046-DAK, 2013 WL 5651559 (D. Utah Oct. 16, 2013) (concerning
the manufacturer of a product).
38
     See, e.g., Agreement, supra note 3, §§ 6.2, 7.4, 7.4.1, 7.4.3, 8.2, 8.3; see also, e.g., id. at 50-52, 55.
39
  See State Farm Fire & Cas. Co. v. Sundance Dev. Corp., 2003 UT App 367, ¶ 10, 78 P.3d 995 (distinguishing
between activities performed “for or in relation to an improvement” and activities performed “for some other
purpose”).
40
     Russell/Packard Dev., Inc. v. Carson, 2003 UT App 316, ¶ 14, 78 P.3d 616 (citations and emphasis omitted).



                                                                                                                      9
allegation of concealment in this case, the two-year statute of limitations on the negligence and

negligent misrepresentation claims began to run no later than April 2014 when the Insurers’

investigations put Stag and the Tenants on notice of CentiMark’s involvement. Given that the

Insurers did not commence this action until September 2016, more than two years after April

2014, the negligence and negligent misrepresentation claims are untimely under

§ 78B-2-225(3)(b). Although this time limitation “does not apply to any action against any

person in actual possession or control of the improvement . . . at the time any defective or unsafe

condition of the improvement proximately causes the injury for which the action is brought,” 41

there is no evidence that CentiMark was in actual possession or control of any portion of

buildings 2 and 2.5 when the fire occurred. Accordingly, CentiMark is entitled to judgment as a

matter of law on Stag and the Tenants’ negligence and negligent misrepresentation claims.

                                               ORDER

           THEREFORE, IT IS HEREBY ORDERED that the Motion 42 is GRANTED.

           A judgment will be entered dismissing this action with prejudice.

           Signed April 12, 2019.
                                                BY THE COURT:



                                                David Nuffer
                                                United States District Judge




41
     UTAH CODE § 78B-2-225(8).
42
     Docket no. 28, filed June 5, 2018.



                                                                                                    10
